DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: a period has been added to the end of claim 10. It now reads as follows:
The apparatus of claim [[9]] 8, wherein
the electrical connector comprises an instrument side sensor connector and instrument side position measuring device connector,
the end effector comprises a position measuring device and a foam layer attached to the sensor, and
 the sensor is a flexible sensor array having a drive conductor and a plurality of sensing elements.


Allowable Subject Matter
Claims 1-4, 6-8, 10-17, & 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. Applicant has amended the claims to include limitations that were indicated allowable in the last office action. For these reasons, the above listed claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents both analogous art that teaches some of the claimed limitations of Applicant and the previous state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858